DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-6 are allowed. 

Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:
4.	As to Claims 1 and 4, the prior arts of record alone or in combination fails to teach or suggest the claimed “irradiating the second end face with a first light, capturing a pattern of reflected light from the second end face according to arrangement of each of the plugged portions of the first cells and the second cells with a camera, and generating an image data of the pattern of the reflected light;

	distinguishing positional information of each of the second cells adjacent to the outer peripheral side wall and the second cells that are not adjacent to the outer peripheral side wall based on the generated image data of the pattern of the
reflected light, and storing the positional information in a memory;

	irradiating the first end face with a second light, capturing a pattern of transmitted light from the second end face according to arrangement of each of the 
plugged portions of the first cells and the second cells with the camera, and generating an image data of the pattern of the transmitted light;

	based on the generated image data of the pattern of the transmitted light and the positional information stored in the memory, measuring intensity of each
transmitted light from the second cells adjacent to the outer peripheral side wall, and comparing at least one first criterion for the intensity of the transmitted light with the intensity of the transmitted light to detect the second cells having defective plugged portions that are adjacent to the outer peripheral side wall, wherein the first criterion has been preset for identifying the second cells having the defective plugged portions that are adjacent to the outer peripheral side wall, or is determined based on the measured results; and

	based on the generated image data of the pattern of the transmitted light and the positional information stored in the memory, measuring intensity of each
transmitted light from the second cells that are not adjacent to the outer peripheral
side wall, and comparing at least one second criterion for the intensity of the transmitted light with the intensity of the transmitted light to detect the second cells having defective plugged portions that are not adjacent to the outer peripheral side wall, wherein the second criterion has been preset for identifying the second cells having the defective plugged portions that are not adjacent to the outer peripheral side wall, or is determined based on the measured results”, along with all other limitations of claims 1 and 4. 

5.	Gargano (US 7701570 B2) teaches a system and method for detecting defective cells in honeycomb bodies which includes a light source which launches and couples light into cells at a first end face of the honeycomb body, and a projection medium which receives the light at a second end face of the honeycomb body but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886